 Case: 1:21-cv-00251-DRC Doc #: 1 Filed: 04/12/21 Page: 1 of 7 PAGEID #: 1




                    UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION

_________________________________
                                       :
MARTIN J. WALSH, Secretary of Labor    :
United States Department of Labor,     :
                                       : Civil Action No.
        Plaintiff,                     :
                                       :
    v.                                 :
                                       :
KIDZ PALAZE EARLY LEARNING             :
CENTER, LLC, a corporation,            :
KIDZ PALAZE LEARNING CENTER,           :
LLC, a corporation and                 :
EDRIESHA HUMPHREY, individually and as :
owner and corporate officer of the     :
aforementioned corporations            :
                                       :
        Defendants.                    :
________________________________ :

                                  COMPLAINT

       Plaintiff, Martin J. Walsh, Secretary of Labor, United States Department of

Labor (“Plaintiff”), brings this action to enjoin Kidz Palaze Early Learning Center,

LLC, Kidz Palaze Learning Center, LLC, (collectively “Kidz Palaze”) and Edriesha

Humphrey, individually and as owner of Kidz Palaze, (hereinafter collectively

referred to as “Defendants”) from violating provisions of Sections 6, 7, 11 and 15

of the Fair Labor Standards Act of 1938, as amended (29 U.S.C. 201 et seq.),

hereinafter referred to as “the Act,” and for a judgment against Defendants in the

total amount of the back wage compensation found by the Court to be due any

former or current employees of the Defendants pursuant to the Act and for

liquidated damages in an amount equal to the back wages found due to the

employees.
 Case: 1:21-cv-00251-DRC Doc #: 1 Filed: 04/12/21 Page: 2 of 7 PAGEID #: 2




       1.     Jurisdiction of this action is conferred upon the court by Section 16(c)

and 17 of the Act, 29 U.S.C. §§ 216(c) and 217, and by 28 U.S.C. § 1331 and 1345.

       2.     Defendant, Kidz Palaze Early Learning Center, LLC (hereinafter

“Kidz Early”) is, and at all times hereinafter mentioned was, incorporated in Ohio

as a limited liability corporation with a principal place of business at 3410

Warsaw Avenue in Cincinnati, OH 45205, which is within the venue and

jurisdiction of this Court. Kidz Early provides custodial care and educational

services to children.

       3.     Defendant, Kidz Palaze Learning Center, LLC (hereinafter “Kidz

Learning”) is, and at all times hereinafter mentioned was, incorporated in Ohio

as a limited liability corporation with a principal place of business at 3410

Warsaw Avenue in Cincinnati, OH 45205, which is within the venue and

jurisdiction of this Court. Kidz Learning provides custodial care and educational

services to children.

       4.     Defendant, Edriesha Humphrey is and, at all times hereinafter

referenced was, an owner of Defendant Kidz Palaze and she resides at 8285

Pippin Road, Cincinnati OH 45239, which is within the venue and jurisdiction of

this Court. Defendant Edriesha Humphrey does, and at all times hereinafter

mentioned did, business in Ohio as she actively oversees the daily operation of

Kidz Palaze, which is within the venue and jurisdiction of this Court. Defendant

Edriesha Humphrey is, and at all times hereinafter mentioned was, actively

involved in day-to-day operations of Kidz Palaze, including hiring and firing

employees, setting employee pay rates and making decisions involving the

operation of the establishment. Defendant Edriesha Humphrey acts directly or

                                          2
 Case: 1:21-cv-00251-DRC Doc #: 1 Filed: 04/12/21 Page: 3 of 7 PAGEID #: 3




indirectly in the interest of company in relation to their employees at all times

relevant herein, and meets the definition of an employer under Section 3(d) of

the Act.

       5.     At all times hereinafter mentioned, Defendants have been an

enterprise within the meaning of Section 3(r) of the Act, in that Defendants have

been, through unified operation or common control, engaged in the performance

of related activities for a common business purpose. These activities constituted

(and/or were related to) operating a child care center in the furtherance of the

business purposes of Defendants’ unified business entity.

       6.     At all times hereinafter mentioned, Defendants have employed, and

are employing, employees engaged in commerce or in the production of goods for

commerce, including employees handling or otherwise working on goods or

materials that have been moved in or produced for commerce within the meaning

of Section 3(s)(1)(b) of the Act while operating a preschool.

       7.     During the period from March 15, 2019 through December 30, 2019

(“the investigative period”) and continuing through the present, Defendants

employed the individuals in the attached Exhibit A.

       8.     Defendants violated the provisions of Sections 6 and 15(a)(2) of the

Act by employing the individuals in the attached Exhibit A in commerce or in the

production of goods for commerce or employed in an enterprise engaged in

commerce or in the production of goods for commerce and compensating these

employees at rates less than the applicable statutory minimum wage rate

prescribed in Section 6 of the Act. Therefore, Defendants are liable for unpaid



                                         3
 Case: 1:21-cv-00251-DRC Doc #: 1 Filed: 04/12/21 Page: 4 of 7 PAGEID #: 4




minimum wages and an equal amount of liquidated damages under Section 16(c)

of the Act.

              a. For example, during the investigative period,

                 Defendants paid employees at an hourly rate less than

                 the minimum wage. Specifically, Defendants paid

                 some employees an hourly rate of $4.00, for every

                 hour they worked. Under Sections 6 and 15(a)(2) of

                 the Act, Defendants were required to pay these

                 employees the federal minimum wage of $7.25 per

                 hour.

              b. Defendants also paid certain employees salaries which

                 resulted in those employees receiving wages at rates

                 less than the federal minimum wage of $7.25 per

                 hour.

       9.        As a result of the violations alleged above, amounts are owed for

hours worked that were paid at rates less than the rates set forth in Section 6 of

the Act for the employees named in Exhibit A attached to this Complaint.

Additional amounts may be due to other employees employed by Defendants

during the time period covered by this Complaint (and continuing up to the time

Defendants demonstrate that they came into compliance with the Act) whose

identities are not now known to Plaintiff.

       10.       Defendants violated the provisions of Sections 7 and 15(a)(2) of the

Act by employing employees in an enterprise engaged in commerce or in the

production of goods for commerce for workweeks longer that those prescribed in

                                           4
 Case: 1:21-cv-00251-DRC Doc #: 1 Filed: 04/12/21 Page: 5 of 7 PAGEID #: 5




Section 7 of the Act without compensating said employees for hours worked over

forty in a workweek at rates not less than one and one-half times their regular

rates. Defendants are therefore liable for the payment of unpaid overtime wages

and an equal amount of liquidated damages under Section 16(c) of the Act.

            a. For example, during the investigative period,

               Defendants paid employees a salary and failed to pay

               them one and a half times their regular rates for hours

               worked in excess of forty in a workweek. Specifically,

               Defendants paid employees straight time for overtime

               hours worked. Defendants, therefore, owe the

               employees listed in the attached Exhibit A premium

               overtime wages for the hours they worked in excess of

               forty in a workweek.

      11.      As a result of the violations alleged above, Defendants owe back

wages to its employees named in the attached Exhibit A and whom Defendants

paid at rates less than the applicable statutory premium overtime wage rate

required by Section 7 of the Act. Defendants might owe additional amounts to

other employees during the time period covered by this Complaint (and

continuing up to the time Defendants demonstrate it is complying with the Act)

whose identities are not now known to the Secretary.

      12.      Defendants violated the provisions of Sections 11(c) and 15(a)(5) of

the Act in that Defendants failed to make, keep, and preserve adequate and

accurate records of their employees, which they maintained as prescribed by the

regulations issued found at 29 C.F.R. Part 516. For example, Defendants failed to

                                          5
 Case: 1:21-cv-00251-DRC Doc #: 1 Filed: 04/12/21 Page: 6 of 7 PAGEID #: 6




make, keep, and preserve adequate and accurate records of hours worked by

employees, employees’ regular rates, occupation and personal information, and

hiring and/or firing dates.

       13.    Defendants continually violated the provisions of the Act as alleged

above. A judgment permanently enjoining and restraining the violations alleged

herein is specifically authorized by Section 17 of the Act, 29 U.S.C. § 217.

       WHEREFORE, cause having been shown, the Secretary prays for

judgment against Defendants providing the following relief:

       (a)    For an injunction issued pursuant to Section 17 of the Act

permanently enjoining and restraining Defendants, their officers, agents,

servants, employees, and those persons in active concert or participation with

Defendants who receive actual notice of any such judgment from violating the

provision of Sections 6, 7, 11(c), 15(a)(2) and 15(a)(5) of the Act; and,

       (b)    For judgment pursuant to Section 16(c) of the Act finding

Defendants liable for unpaid minimum wage and overtime compensation due to

Defendants' current and former employees listed in the attached Exhibit A for the

investigative period, and for an equal amount due to certain of Defendants'

current and former employees in liquidated damages. Additional amounts of

back wages and liquidated damages may be owed to certain current and former

employees of Defendants listed in the attached Exhibit A for violations

continuing after the investigative period, and may be owed to certain current and

former employees unknown to the Secretary for the period covered by this

Complaint who may be identified during this litigation and added to Exhibit A; or



                                          6
 Case: 1:21-cv-00251-DRC Doc #: 1 Filed: 04/12/21 Page: 7 of 7 PAGEID #: 7




       (c)    In the event liquidated damages are not awarded, for an injunction

issued pursuant to Section 17 of the Act restraining Defendants, their officers,

agents, servants, employees, and those persons in active concert or participation

with Defendants, from withholding the amount of unpaid minimum wages and

overtime compensation found due Defendants’ employees and prejudgment

interest computed at the underpayment rate established by the Secretary of

Treasury pursuant to 26 U.S.C. § 6621.

       FURTHER, Plaintiff prays that this Honorable Court awards costs in his

favor, and an order granting such other and further relief as may be necessary

and appropriate.

                                          __________________
                                          ELIZABETH R. ASHLEY
                                          Senior Trial Attorney (#0046823)
                                          U.S. Department of Labor
                                          1240 East 9th Street, Rm. 881
                                          Cleveland, Ohio 44199
                                          (216) 522-3811 direct
                                          (216) 522-7172 facsimile
                                          email: ashley.elizabeth@dol.gov

                                          OF COUNSEL:

                                          Elena S. Goldstein
                                          Deputy Solicitor of Labor

                                          Christine Z. Heri
                                          Regional Solicitor

                                          Leah A. Williams
                                          Associate Regional Solicitor

                                          Maureen M. Cafferkey
                                          Counsel for Wage Hour and
                                          Civil Rights




                                         7
